Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 


Specification
The disclosure is objected to because of the following informalities:
[0028] in the BRIEF DESCRIPTION OF THE DRAWINGS, Figure 3 is described as a schematic structural diagram of a second type of transition box.  However, in [0044] states that Figure 3 shows a male connector 5 and a female connector 6 connected with the male connector 5 by a buckle 5-1.  It appears that the description of Figure 3 in [0028] is not related to a transition box.  Therefore the description for Figure 3 should be addressed for clarification.
[0028] in the BRIEF DESCRIPTION OF THE DRAWINGS, Figure 4 is described as a schematic structural diagram of a third type of transition box.  However, in [0053], [0054] states that Figure 4 shows a base 7, the copper-aluminum transition piece is a second copper-aluminum transition tube 3-6, and the second copper-aluminum transition tube 3-6 includes a second copper tube 3-6-1 arranged in a blind hole structure and an aluminum tube 3-6-2 in a blind hole structure and that the connection manner of the second copper-aluminum transition tube 3-6 with the copper wire and the aluminum wire may be either crimping or fixing with threaded fasteners.  It appears that the description of Figure 4 in [0028] is not related to a transition box.  Therefore the description for Figure 4 should be addressed for clarification.
[0034], lines 2-3, reference number 3 is assigned to “transition box” and “copper-aluminum transition piece”.  The reference number should be assigned to one component.
Appropriate correction is required.


Claim Objections
Claims 2, 3, 4, 8, 11, 12, 15, 16 are objected to because of the following informalities:  
Claim 2, lines 7-8, “the copper-aluminum transition” lacks antecedent basis.
Claim 3, line 2, “a copper wire through hole” was already mentioned in Claim 2, line 13.  Therefore, this should be changed to say - - the copper wire through hole - -.
Claim 3, line 3, “an aluminum wire through hole” was already mentioned in Claim 2, lines 13-14.  Therefore, this should be changed to say - - the aluminum wire through hole - -.
Claim 3, lines 13-14, regarding “photovoltaic power generation equipment”, it appears that this should say - - the photovoltaic power equipment - - because in Claim 2, line 8 it states “photovoltaic power equipment”.
Claim 4, lines 2-3, regarding “photovoltaic power generation equipment”, an objection similar to the objection of claim 3 applies.
Claim 8, lines 8-9, “the copper-aluminum transition” lacks antecedent basis.
Claim 11, lines 7-8, “the copper-aluminum transition” lacks antecedent basis.
Claim 11, line 12, there appears to be a word/phrase missing between “an aluminum tube” and “in a blind hole structure”.
Claim 12, line 2, “the copper tube” lacks antecedent basis.
Claim 15, line 2, “a protective shell covered outside the copper end” it appears this limitation is missing a word/phrase.  It appears that the limitation was meant to state a protective shell covering an outside of the copper end.
Claim 16, line 3, “the threaded connection position” lacks antecedent basis.
Appropriate correction is required.
 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 2) A wiring device of photovoltaic equipment, comprising: an aluminum wire, a copper-aluminum transition piece, and a transition box, wherein one end of the aluminum wire is connected to an aluminum end of the copper-aluminum transition piece, and the other end of the aluminum wire is configured to connect to an external connecting component, and a cooper end of the cooper- aluminum transition is configured to connect with photovoltaic power equipment, wherein the copper-aluminum transition piece is a cooper-aluminum transition row, and an insulating holder for installing the copper-aluminum transition row is provided in an interior of the transition box, and a housing of the transition box is provided with a copper wire through hole for the passage of the copper wire and an aluminum wire through hole for the passage of the aluminum wire.
(Claim 8) A wiring device of photovoltaic equipment, comprising: an aluminum wire, a copper-aluminum transition piece, a male connector, and a female connector connected with the male connector by a buckle, 3MM/kjsApplication No.: 17/211,543Docket No.: 15157-000757-US wherein one end of the aluminum wire is connected to an aluminum end of the copper-aluminum transition piece, and the other end of the aluminum wire is configured to connect to an external connectinq component, and a cooper end of the cooper- aluminum transition is confiqured to connect with photovoltaic power equipment, wherein the copper-aluminum transition piece further comprises a first copper- aluminum transition tube, a copper pin, and a first copper tube, and the first copper tube has one end connected to the first copper-aluminum transition tube and has the other end plugged and electrically connected to the copper pin , and the copper pin is fixedly connected in an inner cavity of a housing of the female connector, and the first copper tube is fixedly connected to the copper end of the copper-aluminum transition piece, and an outer circumference of the first copper-aluminum transition tube is fixed with an inner cavity of a housing of the male connector.

(Claim 11) A wiring device of photovoltaic equipment, comprising: an aluminum wire, a copper-aluminum transition piece, and a base, wherein one end of the aluminum wire is connected to an aluminum end of the copper-aluminum transition piece, and the other end of the aluminum wire is configured to connect to an external connecting component, and a cooper end of the cooper- aluminum transition is configured to connect with photovoltaic power equipment, wherein the copper-aluminum transition piece is a second copper-aluminum transition tube, and the second copper-aluminum transition tube comprises a second copper tube arranged in a blind hole structure and an aluminum tube in a blind hole structure, and the aluminum wire is inserted into the aluminum tube, and an blind hole end of the second copper tube and an blind hole end of the aluminum tube are fixedly connected, and an interior of the base is provided with a mounting hole for installing the second copper-aluminum transition tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        01/27/2022